UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1027



PIETER M. VAN DER SPUY,

                                             Plaintiff - Appellee,

          versus


FRED W. RAUSCH, JR.,

                                            Defendant - Appellant,

          and


DEERFIELD HOLDING COMPANY, INCORPORATED; CECIL
P. JONES; DEBORAH L. GARDNER,

                                                      Defendants.



                            No. 98-1182



PIETER M. VAN DER SPUY,

                                             Plaintiff - Appellee,

          versus


FRED W. RAUSCH, JR.,

                                            Defendant - Appellant,
          and


DEERFIELD HOLDING COMPANY, INCORPORATED; CECIL
P. JONES; DEBORAH L. GARDNER,

                                                        Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-1233-2)


Submitted:   July 22, 1998               Decided:   August 12, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred W. Rausch, Jr., Appellant Pro Se.        Stephen Gerard Test,
Michelle Ann Hughes, CLARK & STANT, P.C., Virginia Beach, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Rausch appeals the district

court’s order entering a judgment against him and in favor of the

Appellee for federal common law fraud, Virginia common law fraud,

federal mail fraud, and breach of contract. We find that the dis-

trict court had subject matter jurisdiction. See 28 U.S.C. § 1331

(1994). Further, we have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm.

Furthermore, we grant Rausch’s motion to file a supplemental reply

brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3